Citation Nr: 0329376	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  02-10 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for the residuals of right ankle treatment 
at a VA facility in June 1990 allegedly causing chronic 
obstructive pulmonary disease (COPD).  

2.  Whether the decision to reduce the veteran's rating for 
phlebitis, left arm, with residuals of pulmonary embolus, 
from 10 percent to 0 or noncompensable, was proper.  


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel






INTRODUCTION

The veteran had active service from January 1944 to February 
1946, and from September 1949 to August 1950.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In March 1991, the veteran filed a claim for compensation 
pursuant to 38 U.S.C.A. § 1151 alleging pulmonary 
complications and related injuries due to a pulmonary 
embolism which occurred during a June 1990 post-surgery 
hospitalization at a VA hospital.  The veteran was granted 
compensation for pulmonary embolus and phlebitis left arm in 
a November 1995 rating decision.  A 10 percent rating was 
granted.  The veteran appealed the grant of a 10 percent 
rating for pulmonary embolism, and the Board ultimately 
denied that claim in January 2000.  The Board also observed 
in its decision that the veteran had raised several issues 
that were not on appeal, and that the veteran was seeking 
service connection for COPD under 38 U.S.C.A. § 1151.  These 
were referred to the RO.  

Following the return of the case to the RO, the RO 
reevaluated the residuals of pulmonary embolus, left arm 
phlebitis.  In April 2001, the RO denied the 38 U.S.C.A. 
§ 1151 claim as well as other claims, and reduced the 
veteran's disability rating for residuals of pulmonary 
embolism from 10 percent to 0 or noncompensable effective 
from the date of a June 2000 VA examination.  The veteran 
perfected an appeal only with respect to the rating reduction 
issue and the 38 U.S.C.A. § 1151 claim for COPD.  The veteran 
has repeatedly noted, specifically in his July 2002 VA form 9 
as well as in a letter dated in July 2003, that the only 
issues he seeks to appeal are those related to the phlebitis 
and residuals of pulmonary embolism evaluation and 
compensation for chronic obstructive pulmonary disease 
pursuant to 38 U.S.C.A. § 1151.  

The veteran's claim has been transferred to the San Diego, 
California, RO.  

The issue of entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for the residuals of right ankle treatment 
at a VA facility in June 1990 allegedly causing chronic 
obstructive pulmonary disease (COPD) will be addressed in the 
Remand portion of this decision.  


FINDINGS OF FACT

1.  At all relevant times, the veteran's phlebitis, left arm, 
with residuals of pulmonary embolus has been manifested by 
subjective complaints of chronic pain, shortness of breath 
and fatigue.

2.  The VA examinations dated in June 2000 do not disclose 
overall material and sustained improvement in the veteran's 
service-connected veteran's phlebitis, left arm, with 
residuals of pulmonary embolus.


CONCLUSION OF LAW

The RO improperly reduced the evaluation assigned for 
phlebitis, left arm, with residuals of pulmonary embolus from 
10 to 0 percent.  38 U.S.C.A. §5107 (West 2002); 38 C.F.R. §§ 
3.105, 3.159, 3.344, 4.110, Diagnostic Code 7121 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that the 10 percent evaluation assigned 
his phlebitis, left arm, with residuals of pulmonary embolus, 
should be restored to reflect the current severity of his 
symptomatology.  He has asserted that the condition is 
frequently symptomatic and causes shortness of breath.  

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

The Board finds that the RO has met its duty to inform and 
duty to assist in the instant claim for restoration, and that 
no additional development or notice is required, particularly 
in light of the Board's disposition.  In view of the actions 
by the RO, and from review of the evidence in the claims 
file, there does not appear to be any additional missing 
information or other evidence that has not been accounted for 
in the RO's notification actions taken in connection with the 
appellate development and review of this appeal.  Therefore, 
the Board finds that the Department's duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Finally, the Board notes that in view of the favorable result 
now being made by the Board, this claim is not in 
contradiction with the recent holding of Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), in which the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

By rating decision dated November 1995, the RO granted the 
veteran service connection and assigned him a 10 percent 
evaluation for left arm phlebitis, residual of pulmonary 
embolus, effective from March 1991.  The veteran appealed 
that determination to the Board, seeking a higher rating.  In 
a January 2000 decision, the Board denied an evaluation in 
excess of 10 percent for that disability.  The Board referred 
other issues and the RO ordered additional examinations in 
conjunction with evaluation those issues.  As a consequence, 
the veteran underwent several examinations in June 2000.

Subsequent to the examinations, the RO reduced the veteran's 
rating for residuals of pulmonary embolus, left arm 
phlebitis, in an April 2001 decision, from 10 percent to 0 
percent, effective June 2000.  The RO explained that the 
examinations did not show manifestations of the disability 
which would be considered compensable.  

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2003).  In this case, 
the RO failed to satisfied these procedural requirements.  

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based. 38 C.F.R. § 3.105(2).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(2)(i).  The RO also failed to satisfy these 
requirements by not providing the veteran 60 days from the 
date of the proposed reduction letter to submit additional 
evidence, and never allowed a 60-day period to expire before 
assigning the reduction and effective date of June 2000.

Moreover, compliance with proper procedures is not solely 
determinative of the issue of whether the reduction in rating 
was proper.  In order to sustain the reduction in rating, it 
must appear by a preponderance of the evidence that the 
rating reduction is warranted.  Brown v. Brown, 5 Vet. App. 
413, 421 (1993).  While the RO failed to comply with the 
procedural requirements of 38 C.F.R. § 3.105(e), the question 
remains whether a reduction was proper based on the 
applicable regulation, 38 C.F.R. § 3.344 (2003).  This 
regulation provides that sections (a) and (b) should be 
applied in cases involving an evaluation that had continued 
at the same level for five years or more; section (c) should 
be applied if the RO reduced an evaluation that had been in 
effect for less than five years.  In this case, in reducing 
the 10 percent evaluation, the RO reduced an evaluation that 
had ultimately been in effect for more than five years, since 
1991, at the time the reduction was effectuated.  With 
respect to whether the evidentiary requirements for reducing 
the evaluation have been met, the Board notes that 38 C.F.R. 
§ 3.344(a) regarding stabilization of disability ratings is 
for application, since the 10 percent evaluation for the 
veteran's disability had been in effect for a period in 
excess of five years.  See 38 C.F.R. § 3.344(c) Brown v. 
Brown, 5 Vet. App. 413, 418 (1993).

According to 38 C.F.R. § 3.344(a), those examinations that 
are less complete than those on which payments were 
authorized or continued may not serve as a basis to reduce an 
evaluation.  The regulation further provides that ratings as 
a result of diseases subject to temporary or episodic 
improvement may not be reduced on any one examination, except 
in those instances where all the evidence of record warrants 
the conclusion that sustained improvement has been 
demonstrated, and that with a showing of material 
improvement, the rating agency must consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
Id.

The RO based its proposed reduction on several June 2000 VA 
examination reports.  During the examinations, the veteran 
reported pulmonary problems related to his pulmonary embolus 
residuals.  The examinations included very minimal reference 
to any problems related to phlebitis.  The June 2000 
pulmonary examination did note that the veteran had reduced 
exercise tolerance secondary to COPD which was possibly 
contributed to by the pulmonary embolism.  It was also noted 
that it was "very possible" that the pulmonary embolism had 
contributed to the veteran's pulmonary pathology.  

As there was no proposed reduction period, the procedure to 
reduce the veteran's disability rating was improper.  
Moreover, when any change in evaluation is contemplated, the 
RO should assure that there has been an actual change in 
condition, rather than a difference in thoroughness of the 
examination or in use of descriptive terms. See 38 C.F.R. § 
4.13 (2003).  The examinations at issue in this case appear 
comparably thorough with regard to pulmonary symptoms, yet 
the new examination is deficient in the reporting of 
manifestations related to the left arm, and the possibly 
contributory effects of that disability to other problems he 
may be experiencing.  In fact, the examinations show at least 
equivalent and arguably more manifestations of residuals of 
pulmonary embolism than noted earlier in the record.  

According to the June 2000 examinations, the veteran clearly 
reported the same frequency of chronic symptoms of his 
disability.  The June 2000 examinations really do not 
disclose what could reasonably be considered material and 
sustained improvement with regard to the findings relative to 
the disability in question.

The Board finds that the preponderance of the evidence does 
not support the reduction in rating for the service-connected 
pulmonary embolus and left arm phlebitis disability.  As 
noted above, if the VA reduces a rating, it must observe 
applicable laws and regulations.  This was not done.  The 
manner in which the rating was accomplished was procedurally 
defective.  

The Board notes that there appears to have been no 
significant improvement in the manifestations of the 
veteran's disability that would support a reduction.  The 
Board must look to the overall disability to determine 
whether there is material and sustained improvement in that 
disability.  In this regard, it is undisputed that the 
findings related to the left arm at all times have been 
fairly minimal.  This is not inconsistent with the 10 percent 
rating the veteran seeks to have restored.  The Board does 
not believe that the June 2000 VA examination report 
establishes that the veteran's disability improved overall.  
Some impairment, however slight, continues to be evident.  

The veteran claims that the RO improperly based its reduction 
on the June 2000 VA examination reports.  The Board agrees.  
Considering the noted procedural oversights in conjunction 
with the fact that the reports showed no overall material and 
sustained improvement in the veteran's disability, the Board 
finds that the preponderance of the evidence is against the 
reduction in the evaluation assigned for phlebitis, left arm, 
with residuals of pulmonary embolus from 10 to 0 percent.  
Inasmuch as the RO improperly reduced the 10 percent 
evaluation, restoration of this evaluation is warranted.


ORDER

The RO improperly reduced the evaluation assigned for 
phlebitis, left arm, with residuals of pulmonary embolus, 
from 10 to 0 percent, and restoration of the 10 percent 
evaluation for this disability is granted subject to the 
statutory and regulatory provisions governing the payment of 
monetary benefits.





REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  These changes were codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2002).  In effect, this new legislation eliminates 
the requirement under the old 38 U.S.C.A. § 5107(a) (West 
1991) that a claimant must present a well-grounded claim 
before the duty to assist is invoked.  

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA 
also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

A review of the record shows that the veteran has not been 
provided proper VCAA notice consistent with Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) with respect to the 
38 U.S.C.A. § 1151 issue.  The Board cannot cure this 
procedural defect, and as such, a remand is required.  

In a decision previously noted in this case, which was 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent.

2.  Readjudicate the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. 
§ 1151 for COPD with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claim remains adverse to the veteran, he 
should be furnished an SSOC and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




